Citation Nr: 1203545	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) disability rating for a corneal scar of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

An August 2010 statement of the case noted that the Veteran was entitled to an increased rating of 40 percent for his service-connected lumbar spine disability.  The Veteran has indicated his satisfaction with the 40 percent rating assigned and he has not submitted a substantive appeal.  Accordingly a claim for an increased rating for a lumbar spine disability is not currently in appellate status before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has left eye pain due to his service-connected left corneal scar.  VA x-rays of the left eye were taken in August 2010 due to the Veteran's complaints of eye pain and his history of shrapnel in the left eye.  The Board notes that the RO certified the Veteran's appeal to the Board without issuing a supplemental statement of the case reviewing this pertinent evidence.  Accordingly, remand of the Veteran's claim to the RO for issuance of a supplemental statement of the case is required.  38 C.F.R. § 19.31 (2011).

The Veteran and his representative maintain that the Veteran has a number of left eye symptoms including pain, pressure, dryness, double vision, and pseudophakia due to the Veteran's service-connected left eye disability.  The Veteran should be provided a VA examination in order to determine the current nature and extent of the symptoms due to the Veteran's service-connected corneal scar disability.  The Veteran has not been provided a VA examination which has provided an opinion regarding all the symptoms that the Veteran has attributed to his service-connected left corneal scar.  The necessary examination and medical opinions should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's VA medical records related to treatment of the eyes dated from August 2010 to present should be obtained.

2.  When the above action has been accomplished afford the Veteran a VA examination of the eyes.  The Veteran's claims file should be provided to, and reviewed by, the examiner.  The examiner should elicit from the Veteran all symptoms which he thinks may be associated with his service-connected left corneal scar.  The examiner should provide an opinion as to whether it is at least as likely as not each disability/complaint noted, including pain, pressure, dryness, double vision, and pseudophakia, is related to the Veteran's service-connected left corneal scar.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all evidence received since the November 2009 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



